                                                                              E-FILED
                                            Thursday, 29 November, 2018 09:47:59 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

REGIONS BANK,                 )
                              )
    Plaintiff,                )
                              )
    v.                        )            No. 3:18-CV-03100
                              )
JOHN L. ROONEY, DAVID G.      )
LANTERMAN, CAPITOL            )
STRATEGIES, INC., CAPITOL     )
STRATEGIES CONSULTING, INC., )
CAPITOL STRATEGIES STAFFING )
SOLUTIONS, INC.,              )
MMIL PROPERTIES, INC., and    )
MMIL HOLDINGS, LLC, SERIES I, )
                              )
    Defendants.               )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Plaintiff Regions Bank’s

Request for Attorney’s Fees (d/e 17) totaling $55,733.96. Because

Plaintiff has demonstrated that the fees are commercially

reasonable, the Request is GRANTED. Plaintiff is also awarded

costs totaling $3,462.10.




                            Page 1 of 10
                         I.     BACKGROUND

     In May 2018, Plaintiff filed a Complaint (d/e 1) against

Defendants John L. Rooney, David G. Lanterman, Capitol

Strategies, Inc., Capitol Strategies Consulting, Inc., Capital

Strategies Staffing Solutions, Inc., MMIL Properties, Inc., and

MMIL Holdings, LLC Series I alleging that Defendants breached

certain Guarantees they executed in favor of Plaintiff. Specifically,

Plaintiff alleged that non-defendant MMIL Entertainment, LLC

executed, among other documents, a U.S. Small Business

Administration Note (Note) in favor of Plaintiff. Compl. ¶ 12. In

addition, each Defendant executed a U.S. Small Business

Administration Unconditional Guarantee guaranteeing payment to

Plaintiff of all obligations and indebtedness of MMIL

Entertainment, LLC in favor of Plaintiff. Id. ¶ 13. MMIL

Entertainment defaulted on its obligations under the Note. Id. ¶

15. Plaintiff alleged that Defendants failed and refused to pay their

obligations due and owing under the Guarantees. Id. ¶ 16.

     Plaintiff sought $3,929,304.49, the total amount due and

outstanding under the Note. Id. ¶ 17. Plaintiff also sought

attorney’s fees based on the language in the Guarantees providing
                              Page 2 of 10
that “Guarantor promises to pay all expenses Lender incurs to

enforce this Guarantee, including, but not limited to, attorney’s

fees and costs.” See, e.g., Guarantee (d/e1-4); Compl. ¶ 18.

Defendants filed an Answer (d/e 4) denying that they failed and

refused to pay their obligations due and owing under the

Guarantees. Id. ¶ 16

     On September 4, 2018, Plaintiff filed a Motion for Summary

Judgment (d/e 13). Defendants did not file a response. On

October 1, 2018, Plaintiff filed a Reply (d/e 14) stating that

Defendants had indicated that they did not intend to file a

response.

     On October 4, 2018, this Court granted the Motion for

Summary Judgment, noting:

     On October 3, 2018, United States Magistrate Judge
     Tom Schanzle-Haskins held a telephone status
     conference with counsel for Plaintiff and counsel for
     Defendants regarding setting the case for mediation.
     See October 3, 2018 Minute Entry. The parties declined
     mediation but requested entry of judgment
     incorporating the terms set forth in paragraphs (a), (b),
     (c), and (d) of Plaintiff’s Reply in Support of its Motion for
     Summary Judgment. Id.

See Order (d/e 15). Judgment was entered in favor of Plaintiff and

against each Defendant, jointly and severally, in the amount of
                             Page 3 of 10
$3,966,169.14 plus attorney’s fees and costs. See Judgment (d/e

16).

       On October 17, 2018, Plaintiff filed its Request for Attorney’s

Fees (d/e 17). Plaintiff seek attorney’s fees totaling $55,733.96 for

services rendered between November 2017 and October 2018.

Plaintiff supports the request with the Declaration of Jacqueline K.

Graves and billing summaries. Plaintiff also filed a Bill of Costs

(d/e 18) with supporting invoices seeking costs totaling

$3,462.10.1

       Plaintiff asserts that it hired the law firm of Lewis Rice LLC to

enforce its rights under the Note and Guarantees. This included

conducting pre-foreclosure work for both the property owned by

MMIL Entertainment LLC and for property owned by Defendants,

which were secured by various mortgages executed in favor of

Plaintiff. Lewis Rice handled the prosecution of Plaintiff’s efforts to

enforce its rights under the Note, Guarantees, and the various




1
  Plaintiff originally sought costs totaling $3,708.10, which included costs for
two attorney admission fees even though only one attorney entered her
appearance in this case. After the Court inquired about the request, Plaintiff
withdrew its request for one of the requested attorney admission fees and the
fee for the Certificate of Good Standing. See Reply at 3 (d/e 21).
                                 Page 4 of 10
mortgages held by Plaintiff since November 2017, all of which are

inextricably intertwined.

     In her Declaration, Graves, the attorney of record for Plaintiff

in this case, asserts that the rates charged by Lewis Rice reflect

less than its then-prevailing customary charges to its clients for

services of the type involved in this case, as the fees charged were

at least 25% below the firm’s normal hourly rate. Graves attached

to her Declaration detailed time entries for the fees, which are kept

by Lewis Rice in the ordinary course of its regularly conducted

business activities.

     Defendants filed a Response (d/e 20) asserting that they do

not dispute the hourly rates charged by the various attorneys or

the skill, experience, and education of the attorneys. Defendants

do, however, dispute the reasonableness of the total fees

requested. Defendants assert that $55,000 in attorney’s fees for a

five-month lawsuit that was basically conceded is not reasonable.

Moreover, Defendants acknowledge that work must be done prior

to the initiation of litigation. They argue, however, that expending

$35,374.84—nearly two-thirds of the total fees requested—in



                            Page 5 of 10
preparation of a simple, virtually uncontested case is not

reasonable.

     In its Reply, Plaintiff asserts that the Note and Guarantee are

secured by various Future Advance Mortgages, giving Plaintiff a

security interest in 36 separate parcels of real property in four

counties, as well as an Assignment of Rents and various UCC

Financing Statements. The underlying real estate serves as

collateral for the loan by Plaintiff as well as loans to Defendants by

other banks. Plaintiff asserts that, to assess its rights and

remedies under the Note and Guarantees, and to properly enforce

Plaintiff’s rights under the Guarantees, it was necessary for Lewis

Rice to undertake a review and analysis of the entire loan file, as

well as to conduct a collateral analysis. In addition, because the

Note and Guarantees are guaranteed by the Small Business

Administration, Plaintiff and its attorneys had to work closely with

the Small Business Administration in pursing Plaintiff’s rights and

remedies.

                            II.   ANALYSIS

     The jurisdictional basis for this case is diversity jurisdiction.

Compl. ¶ 8. Therefore, Illinois substantive law and federal
                            Page 6 of 10
procedural law applies. See Fednav Int’l Ltd. v. Cont’l Ins. Co., 624

F.3d 834, 838 (7th Cir. 2010). Under Illinois law, a court may

award attorney’s fees allowed by statute or by contract so long as

the fees are reasonable. Career Concepts, Inc. v. Synergy, Inc.,

372 Ill. App. 3d 395, 405 (2007). However, the method used to

determine whether the amount sought is reasonable is procedural

and, therefore, governed by federal law. See Taco Bell Corp. v.

Cont’l Cas. Co., 388 F.3d 1069, 1076 (7th Cir. 2004); Metavante

Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 774 n. 21 (7th Cir.

2010). This is because the review of contractual fee petitions

involves requirements of proof that “concern how a particular court

system, having regard for its resource constraints and the

competing claims on its time, balance the cost of meticulous

procedural exactitude against the benefits in reducing error costs.”

Taco Bell, 388 F.3d at 1076.

     Under federal procedural law, the court reviewing a request

for fees based on a contractual fee-shifting agreement does not

need to scrutinize each billing entry. Rexam Beverage Can Co. v.

Bolger, 620 F.3d 718, 738 (7th Cir. 2010) (“The district court was

not obligated to conduct a line-by-line review of the bills to assess
                            Page 7 of 10
the charges for reasonableness.”). Instead, federal district courts

determine whether the attorney’s fees sought pursuant to a

contract are commercially reasonable. See Medcom Holding Co. v.

Baxter Travenol Labs., Inc., 200 F.3d 518, 520-21 (7th Cir. 1999)

(noting that reasonableness is assessed using the “market’s

mechanisms”). That is, the Court reviews the moving party’s

overall costs to ensure that the costs are reasonable in relation to

the stakes of the case and the non-moving party’s litigation

strategy. Id. at 521. In particular, evidence that the client paid

the fees when recovery was uncertain is an indicator of

reasonableness. Id. (“If the bills were paid, this strongly implies

that they meet market standards.”).

     After reviewing Plaintiff’s Request for Fees and the history of

the case, the Court finds that Plaintiff’s attorney’s fees are

commercially reasonable. The fees are reasonable in light of the

stakes of the case. Plaintiff seeks attorney’s fees totaling

$55,733.96. The amount at stake in the case totaled nearly $4

million dollars.

  Moreover, the bulk of attorney’s fees-approximately $35,000—

were incurred prior to filing suit and, presumably, prior to knowing
                             Page 8 of 10
that Defendants were not going to vigorously defend the case. The

Court also find that these fees were necessary and reasonable for

Plaintiff’s efforts to enforce the Guarantee.

  Finally, the records submitted by counsel for Plaintiff reflect that

Plaintiff largely paid the legal bills as they were incurred and at a

time when Plaintiff’s recovery of those fees from Defendants was

uncertain. See Balcor Real Estate Holdings, Inc. v. Walentas-

Phoenix Corp., 73 F.3d 150, 153 (7th Cir. 1996) (The “best

evidence of the market value of legal services Is what people pay for

it.”). Although some bills were outstanding when Plaintiff filed the

Request for Attorney’s Fees, the records show that Plaintiff has

paid between $38,000 and $46,000 of the fees. Because the

evidence demonstrates that the fees were commercially reasonable,

Plaintiff is entitled to recover its attorney’s fees in the amount of

$55,733.96.

                           III.   CONCLUSION

  For the reasons stated, Plaintiff’s Request for Attorney’s Fees

(d/e 17) is GRANTED. Plaintiff is awarded attorney’s fees in the

amount of $55,733.96. Plaintiff is also awarded costs totaling

$3,462.10.
                             Page 9 of 10
ENTERED: November 29, 2018

FOR THE COURT:
                      s/Sue E. Myerscough
                    SUE E. MYERSCOUGH
                    UNITED STATES DISTRICT JUDGE




                     Page 10 of 10
